Citation Nr: 1529557	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  11-00 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the residuals of a puncture wound of the right foot, to include Morton's neuroma and right ankle pain.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from October 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for Morton's neuroma and right ankle sprain.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that as result of an in-service puncture wound to the right foot, he developed a neuroma which led to chronic right ankle sprains.  The service treatment records (STRs) show that the Veteran received treatment for a puncture wound to the right foot in 1966.  While the Veteran's stated in his November 2009 notice of disagreement (NOD) that the STRs show that he received treatment for the neuroma in January 1968, this record refers to the proximal interphalangeal joint of the hand (as referenced by a corresponding x-ray of the right thumb).  

According to the Veteran's history provided at VA examination in August 2009 and his statement received in January 2010, he developed a Morton's neuroma as early as 1969 and in 1986 underwent right ankle surgery.  The record does not contain medical records that pertain to treatment for the Morton's neuroma or his chronic right ankle including the reconstructive surgery that was performed in 1986.  Additional development is required on remand, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from his right foot and/or ankle surgery in 1985 or 1986.

2.  Make arrangements to obtain the Veteran's complete treatment records pertaining to his right foot and right ankle from Thomas Kintanar, M.D. and from John M. Steinbeck certified medical assistant (CMA).  

3. Make arrangements to obtain the Veteran's complete records, to include any associated medical records, from the Board of Trustees Firemen's Pension Fund and/or the F.W. Fire Department concerning his disability retirement in September 1986.  See September 18, 1986 letter to the Veteran from the Board of Trustees Firemen's Pension Fund; and VA Form 21-4138, dated January 1, 2010.

4.  Make arrangements to obtain the Veteran's complete employee/medical records from the Police and Fire Departments of F.W., where he worked as a dispatcher from 1969 to 1986.

5. After the above records have been obtained to the extent possible, arrange for an appropriate VA examiner to review the Veteran's claims folder.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's Morton's neuroma and right ankle pain/disorder had its clinical onset during active service or is related to his in-service puncture wound of the right foot in August 1966.  

If it is determined that the Veteran's Morton's neuroma of the right foot is related to his active service, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Morton's neuroma caused or aggravated any right ankle disorder.  In providing this opinion, please address the Veteran's contention that the Morton's neuroma caused right ankle sprains that resulted in a right ankle disorder.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

If the examiner determines that an examination of the Veteran is required in order to provide the requested opinion(s), then the Veteran should be scheduled for an appropriate examination.

6.  After completing the above action, and any other indicated development, the Veteran's claim must be re-adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, if applicable.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




